ROBERTS, Justice.
The bond issue validated in the proceedings in the court below is for the same purpose and is in most respects identical with those with which we were concerned in State of Florida v. County of Flagler, Fla., 77 So.2d 765, and State v. County of Brevard, Fla., 77 So.2d 767. As in the other two cases, the amount estimated to be available in the fund primarily obligated to pay the bonds, that is, the 80 per cent, surplus gas tax fund allocated to St. Johns County, appears ample to carry the debt service requirements, and the ratio of the assessed valuation of the taxable property in the County to the amount of the bond issue for which the County is contingently liable is more favorable than in the Flagler County case.
The decree is, accordingly, affirmed under the authority of State of Florida v. County of Flagler.
MATHEWS, C. J., and TERRELL and SEBRING, JJ., concur.